               Case 1:19-cv-09824-RA Document 19 Filed 08/25/20 Page 1 of 1

UNITED STATES DISTRICT COURT                                          USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                         DOCUMENT
                                                                      ELECTRONICALLY FILED
 GERMAN PUMA, on behalf of himself and                                DOC#:
 others similarly situated,                                           DATE FILED: 8-25-20

                                    Plaintiff,
                               v.                                        19-CV-9824 (RA)

 DREAM TEAM PARTNERS, LLC doing                                               ORDER
 business as RICE ‘N BEANS AND SALLY
 CHIRONIS,

                                    Defendants.



RONNIE ABRAMS, United States District Judge:

         On August 19, 2020, the Clerk of Court entered a certificate of default against Defendants Dream

Team Partners, LLC and Sally Chironis, and on August 24, 2020, Plaintiff moved for default judgment

against Defendants.      Dkts. 16, 17.     Upon consideration of these documents and the supporting

Declaration of Justin Cilenti, Dkt. 18, it is hereby:

         ORDERED that Plaintiff shall serve a copy of the motion for default judgment, any supporting

papers, and this Order by September 15, 2020 on Defendants by the methods described in Rule 4 of the

Federal Rules of Civil Procedure. Plaintiff shall file proof of service of these documents via ECF.

         IT IS FURTHER ORDERED that answering papers, if any, should be served upon Plaintiff by

October 6, 2020.

         In light of the COVID-19 crisis, the Court will not hold a conference and will instead resolve this

matter on the papers. If Defendants fail to file answering papers on Plaintiff by October 6, 2020, or fail

to request an extension to do so, judgment may be entered for Plaintiff.

SO ORDERED.

Dated:      August 25, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
